Title: Thomas Jefferson to James Madison, 2 January 1818
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear sir
                        Monticello 
				  Jan. 2. 17 18.
                    
                    Expecting daily an answer from the President authorising me to sign the within for him I had rather not take on myself a 3d and therefore send it to you. I have adopted your amendments and made some other small ones. to economise writing I make one letter do for the other gentlemen, joining you with them, altho’ it contains no more than I had before written to you. after signing yourself be so good as to inclose it to mr Watson by the bearer with a request that he will do the same to Genl Cocke to whom also the bearer will carry it. I shall send it to mr Cabell to be signed by him & delivered to the Govr. I will request him also to secure a negociation with the banks if we should need their aid as is probable.   ever and affectionately Your’s
                    
                        Th: Jefferson
                    
                